              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:20-cv-00220-MR


RITA W. BARKLEY, et al.,          )
                                  )
                      Plaintiffs, )
                                  )
     vs.                          )                       ORDER
                                  )
4520 CORP., INC., et al.,         )
                                  )
                      Defendants. )
________________________________ )

      THIS MATTER is before the Court on the motion for the admission of

attorney Mark B. Tuvim as counsel pro hac vice for the Defendant Velan

Valve Corp. [Doc. 239]. Upon careful review and consideration, the Court

will allow the motion.

      IT IS, THEREFORE, ORDERED that the Defendant’s motion [Doc.

239] is ALLOWED, and Mark B. Tuvim is hereby granted pro hac vice

admission to the bar of this Court, payment of the required admission fee

having been received by the Clerk of this Court.
                                       Signed: July 9, 2021
      IT IS SO ORDERED.
